Citation Nr: 0211983	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1946, and from July 1946 to August 1948.  Thereafter the 
veteran served as a member of the reserves, with brief 
periods of active duty.  He retired from the military 
reserves in April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for a psychiatric disability secondary to 
service connected headaches.  

In June 1997, this claim was first presented to the Board, at 
which time it was remanded for additional evidentiary 
development.  The veteran's representative then expanded the 
claim to include service connection on a direct basis for a 
psychiatric disability; this had previously been denied by 
the RO in a May 1990 rating decision, and a timely notice of 
disagreement had not been filed by the veteran.  Based on 
this change, the Board again remanded the claim in October 
1997 in order to review the claim in light of 38 U.S.C.A. § 
5108 (West 1991) and 38 C.F.R. § 3.156 (1998), concerning the 
reopening of previously-denied claims.


FINDINGS OF FACT

1.  By a decision in May 1990 the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability; the veteran was notified of that determination 
and of his appellate rights, but he did not initiate an 
appeal.

2.  Additional evidence submitted since the May 1990 rating 
decision is essentially cumulative in nature and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
psychiatric disability.


CONCLUSIONS OF LAW

1.  An RO decision in May 1990, denying entitlement to 
service connection for a psychiatric disability, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence received since the May 1990 RO 
decision is not new and material, and the veteran's claim for 
service connection for a psychiatric disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring VA's duty to assist has been fulfilled. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), pertaining 
to VA's duty to assist veterans in the development of their 
claims, has not changed the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
1991) and implementing regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran is ultimately seeking entitlement to service 
connection for a psychiatric disability.  The relevant 
evidence of record at the time of the May 1990 denial of the 
claim may be summarized as follows:

Service medical records and U.S. Naval Reserve medical 
records dated January 1943 to February 1967 were negative for 
any complaint, treatment, or diagnosis of a psychiatric 
disorder.  

VA examinations dated June 1949, February 1950, and March 
1968 include neuropsychiatric evaluations for the veteran's 
continuing headaches, which were negative for chronic 
neuropsychiatric disorders.  In June 1949, the veteran 
expressed vague complaints of intermittent nervousness while 
working for the U. S. Post Office.  The March 1968 
examination noted tension and nervousness exhibited by the 
veteran but did not diagnose a neuropsychiatric disorder.  VA 
outpatient treatment reports dated May 1978 through February 
1979 also show treatment for the veteran's headaches and one 
note shows the veteran exhibited symptoms and signs of 
situational reaction to the fact that his wife was dying.  An 
April 1990 VA examination included a neuropsychiatric 
evaluation, which showed history of treatment for depression 
in 1987.  The evaluation diagnosed atypical depression and 
generalized anxiety disorder.  It was also noted that the 
veteran's headaches lasted up to 3 to 4 hours without 
medication and were eased by medication and relieved by 
sleep.

Pertinent evidence added to the record following the May 1990 
RO decision includes VA outpatient treatment records dated 
December 1993 to November 1994 which show treatment for 
anxiety exacerbated by concerns about his adult daughter's 
welfare and the status of his relationship with his 
girlfriend.  

At an October 1995 RO hearing, the veteran testified that he 
was treated for nervous symptoms by a VA physician shortly 
following separation form active duty in August 1948.  The 
veteran also testified that he was treated by a private 
physician, now deceased, for a period of 35 years.  Although 
he received no psychotherapy in service, he indicated that he 
was prescribed Librium in 1944 to 1950 by the VA physician.  

At VA examination dated November 1995, the veteran reported 
experiencing generalized anxiety symptoms and also described 
excessive anxiety that was chronic and lasted for more than 6 
months.  The veteran indicated that he was able to control 
the worrying by taking benzodiazepine drugs starting in the 
1950's.  He related the headaches to the generalized anxiety 
disorder.  He reported no history of panic attacks and no 
history of panic avoidances.  He indicated that he was on 
Prozac in 1989 for mild depression but did not have symptoms 
of either major depression or dysthymia.  He described 
occasional low-grade depression and insomnia with no other 
depressive symptoms.  He indicated that he currently took 
Xanax.  The examiner found no evidence of a thought disorder 
and diagnosed generalized anxiety disorder.  

As a result of the RO hearing records as to the veteran's 
treatment by the named VA physician who allegedly prescribed 
the Librium were reviewed.  Records show that the veteran was 
examined in July 1950 for headaches by the named physician 
who noted that in February 1948 the veteran fell while 
playing basketball and was diagnosed with a contusion of the 
face.  He was dazed somewhat but was not unconscious.  The 
examiner specifically indicated that that the veteran had no 
neuropsychiatric diagnosis or nervous symptoms, only 
headaches.  There was no indication that the veteran was 
prescribed Librium or treated on an ongoing basis.

A July 1997 statement from the veteran indicates that the 
veteran did not know how to obtain medical records from the 
deceased private physician who allegedly treated him for over 
30 years.  

With regard to the newly received evidence, while not of 
record in May 1990, these items are nevertheless not new and 
material since they are essentially cumulative of evidence 
previously received.  The newly received evidence shows that 
a November 1995 VA examiner diagnosed a generalized anxiety 
disorder.  The veteran also contends in his October 1995 RO 
hearing that shortly following separation from active duty in 
August 1948 he was treated by a VA physician for nervous 
symptoms as well as a private physician, now deceased, for a 
period of 35 years.  VA records which were available prior to 
February 1995 clearly show that the named VA physician did 
not prescribe Librium or diagnose a psychiatric disability 
while the veteran was in service, one year after separation 
from service, or related any psychiatric disability to 
service.  In addition, efforts to obtain the private 
physician's records were unsuccessful.

Thus, such evidence is cumulative of previously considered 
evidence, which also diagnosed generalized anxiety disorder.  
The additional evidence in question does not show that the 
general anxiety disorder began or was aggravated during 
service, nor does the additional evidence contain a competent 
opinion linking any psychiatric disorder to service.  What 
was missing then, and what is missing now, is medical 
evidence of a competent medical opinion linking a psychiatric 
disability to service.

While it is acknowledged that the veteran's statements 
express his belief that his claimed disability began during 
or is due to some incident of service, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that the veteran has 
the necessary medical skills and training to offer opinions 
on such medical questions.  Brewer v. West, 11 Vet. App. 228, 
234 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The veteran's contentions in this regard were 
previously of record and his current contentions, being 
essentially the same, are not new and material to his claim.


ORDER

New and material evidence having not been presented, the 
claim for service connection for a psychiatric disability is 
not reopened; the appeal is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

